******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 SUSAN CUNNIFFE v. MARK CHARLES CUNNIFFE
                (AC 34940)
                  Beach, Sheldon and Keller, Js.
     Argued November 15, 2013—officially released May 27, 2014

  (Appeal from Superior Court, judicial district of
Stamford-Norwalk, Emons, J. [motion for contempt;
    motion for order]; Adelman, J. [judgment].)
  David V. DeRosa, with whom was Paul Greenan, for
the appellant (plaintiff).
  Karen L. Dowd, with whom were Brendon P. Lev-
esque and, on the brief, Melissa J. Needle, for the appel-
lee (defendant).
                          Opinion

   KELLER, J. In this amended appeal, the plaintiff,
Susan Cunniffe, appeals following the judgment of the
trial court dissolving her marriage to the defendant,
Mark Charles Cunniffe.1 The plaintiff claims that the
court improperly (1) allowed dissolution proceedings
to advance in violation of an appellate stay, (2) failed to
hold the defendant in contempt for violating a discovery
order, and (3) granted a motion for a protective order
that prevented the plaintiff from obtaining copies of
relevant financial records. We disagree and affirm the
judgment of the trial court.
   The following facts, which either were found by the
court or are undisputed in the record, and procedural
history are germane to our resolution of the plaintiff’s
claims. The plaintiff and the defendant married in 2002.
During the marriage, the plaintiff was employed in a
variety of positions with small investment management
firms, earning as much as $70,000 annually. The defen-
dant was employed in companies owned by his father,
Maurice Cunniffe, who has significant personal wealth
and real estate holdings. The defendant’s reported
annual earnings during the marriage never exceeded
$25,000.
  In October, 2009, the plaintiff commenced this action
to dissolve the parties’ marriage.2 For more than two
and one-half years, the parties engaged in extensive and
heated litigation. Throughout the dissolution proceed-
ings, the plaintiff asserted her belief that the defendant
and his father have conspired to hide millions of dollars
in marital assets in various family trusts.
   In October, 2010, the plaintiff filed a motion to compel
discovery in which she asked the court to order the
defendant to sign an Internal Revenue Service form
4506 release (IRS releases) for ‘‘each and every entity in
which the defendant holds a financial interest,’’ thereby
authorizing the IRS to release tax returns for those
entities directly to the plaintiff. The plaintiff argued in
her motion that she needed the tax returns because the
defendant allegedly had failed to disclose fully all of
his financial interests with respect to a number of trusts
created by the defendant’s mother, Jane M. Cunniffe,
prior to her death in 2008. In addition to seeking the
IRS releases for six trusts specifically identified in the
motion to compel, the plaintiff also sought releases
covering the federal and state tax returns of the moth-
er’s estate.
  The plaintiff’s motion to compel was heard by the
court, Malone, J., on November 8, 2010, along with the
plaintiff’s motion for an award of pendente lite alimony.3
With respect to the motion to compel, the court indi-
cated on the record that it was uncertain whether the
defendant was authorized to sign all of the IRS releases
sought by the plaintiff. Without deciding that particular
issue, the court instructed the plaintiff to obtain what-
ever IRS releases that she believed were appropriate
for the defendant’s signature and to provide those forms
to the defendant’s counsel; counsel was instructed ‘‘to
provide them to [the defendant] for signing.’’4
   On February 2, 2012, the plaintiff filed a motion for
contempt, in which she argued that the defendant’s
counsel and/or the defendant had refused to comply
with the court’s November 8, 2010 orders with respect
to the IRS releases. On May 7, 2012, the parties appeared
before the court, Emons, J., for a hearing on the motion
for contempt.5 The defendant was not present. See foot-
note 3 of this opinion. The defendant’s counsel sug-
gested that the court mark the motion over until May
17, 2012, when the parties were scheduled to appear for
a hearing on discovery related matters. The defendant’s
counsel also explained that the defendant already had
signed an IRS release with respect to his personal tax
returns, but that he could not sign the releases for
the various trusts because the IRS releases contained
instructions that they could be signed only by a person
authorized to receive the tax returns, and he was not
so authorized.
   The plaintiff did not object to the court continuing
the motion for contempt to the following week, but
indicated that the defendant’s attendance would be nec-
essary for the court properly to make a finding of wil-
fulness. The court decided that although it was
necessary to resolve the continuing dispute over the
production of the IRS releases prior to trial, the con-
tempt aspect of the motion—namely, whether the
defendant was in wilful violation of an existing court
order—could be bifurcated from the discovery dispute.
It ordered that it would take up the discovery aspect of
the motion when it heard the parties’ other outstanding
discovery issues at the May 17, 2012 hearing, but that
the contempt issue could be heard later as part of the
upcoming dissolution trial. The plaintiff filed an appeal,
AC 34588, on May 16, 2012, challenging the court’s ruling
continuing to a later date its consideration of the motion
for contempt.
  On May 17, 2012, the parties appeared as scheduled
before Judge Emons, who heard arguments from the
parties on a multitude of discovery related motions. At
the beginning of that hearing, the plaintiff notified the
court that she had filed an appeal from what the plaintiff
characterized as the court’s refusal to hear her motion
for contempt. The court observed that it had not denied
the plaintiff the ability to present her motion, but,
rather, had only postponed a final hearing as to the
contempt issue until trial. When the plaintiff suggested
that the current hearing regarding discovery matters
could not go forward because an appellate stay of exe-
cution was in effect, the court stated that it was lifting
any such stay.
   The discovery motions included several motions for a
protective order filed by third party witnesses, including
the defendant’s father and brother.6 The defendant’s
father and brother sought protective orders limiting
their obligations to produce personal financial docu-
ments that the plaintiff had subpoenaed for production
at their depositions, including copies of the disputed
family trusts. The parties also eventually returned to the
issue of the IRS releases. The defendant again suggested
that he was in compliance with Judge Malone’s order
because he had provided the plaintiff with a release
for everything that he was authorized to release. The
plaintiff argued that she still needed releases for the
tax returns of the various trusts in which she maintained
the defendant had a beneficiary interest. In resolving
the various motions for a protective order and the issue
of the IRS releases, the court assured the plaintiff that
it intended to order production of all documents per-
taining to anything in which the defendant had a finan-
cial interest, but that it would not require the disclosure
of financial documents or the signing of releases for
anything unrelated to some identified interest of the
defendant. To that end, the court indicated that it would
conduct an in camera review of all contested trust docu-
ments to determine whether they pertained in any way
to a financial interest of the defendant, whether the
trust or other related financial documents should be
disclosed to the plaintiff, and whether the plaintiff was
entitled to additional IRS releases. The plaintiff later
amended AC 34588 to include a challenge to several of
the court’s May 17, 2012 discovery orders.7 The plaintiff
also filed a motion with this court for review of the
trial court’s ruling with respect to any appellate stay
that might have been in effect as a result of the filing
of AC 34588. At a status conference on June 6, 2012,
the trial court reiterated its intent to conduct an in
camera review of documents in order to resolve the
parties’ continuing dispute over the disclosure of trust
documents and IRS releases. The plaintiff never
objected to the proposed in camera review procedure,
either at the May 17, 2012 hearing or the June 6, 2012
status conference, nor did she raise it as an issue in
her amended appeal.
  Judge Emons conducted an in camera review of the
disputed documents, which were provided to her by
the parties and by the third party witnesses.8 At a subse-
quent hearing on June 28, 2012, the court identified on
the record the documents that it had reviewed, ulti-
mately ruling on the basis of that review that it had not
found anything pointing to the existence of a divisible
asset for the purposes of marital dissolution. The court
stated: ‘‘My order is that I am not going to order any
IRS authorizations for any of these documents, and I
am not going to order that [the plaintiff] be given a
copy of any of those documents. I’ll state it again that
you have in your possession copies of four of those
documents—unsigned on a couple of occasions.
  ‘‘The reason for my ruling is that . . . I have had the
opportunity to carefully review all of the documents
and that even though [the defendant’s] name appears
in some of those documents, it appears to this court
that he does not have a present interest in anything
from any of these documents. All of his interests, if
they become real at all, are purely speculative, totally
contingent. It is clear that he does not have a present
interest in anything with any of these documents. So
that is my ruling.’’ On July 2, 2012, the plaintiff filed
her second amended appeal in AC 34588 from the
court’s June 28, 2012 orders.
   The dissolution trial commenced on July 23, 2012,
before the court, Adelman, J. The court began by
addressing a few preliminary matters. First, it addressed
a notice of automatic stay filed by the plaintiff on July
17, 2012. The plaintiff argued that the dissolution trial
could not go forward because automatic stays of execu-
tion had arisen as a result of the filing of her appeal
and the two amended appeals, and that although Judge
Emons had ordered the lifting of any stay that might
be in effect, a motion for review of that order remained
pending before the Appellate Court. The defendant
argued that because the plaintiff had not appealed from
a final judgment, no stay had ever come into effect, and
that the plaintiff simply was trying to delay the trial.
The defendant also argued that even if there was a stay,
it was only a stay of proceedings to carry out the orders
from which the plaintiff had appealed, not a stay of all
dissolution proceedings, as the plaintiff appeared to be
suggesting. The court ruled on the basis of its review
of all relevant transcripts, motions and our rules of
practice that there was no stay in place and that the
matter could go forward.
   The court next indicated that it was ready to proceed
on the plaintiff’s February 2, 2012 motion for contempt.
Both the plaintiff and the defendant provided testimony.
The plaintiff’s position was that Judge Malone had
ordered the defendant to sign all IRS releases provided
to him with respect to the various trusts and that, as
a beneficiary of those trusts, the defendant was author-
ized to sign the releases, but failed to do so as ordered.
The defendant’s position was that Judge Malone had
issued his ruling without looking at the IRS release
form, that in signing the IRS release form the defendant
had to certify, under penalty of perjury, that he was a
party authorized to obtain the relevant tax returns, and
that, accordingly, he only had signed the one IRS release
he believed he was authorized to sign.9 The following
day, the court issued an oral decision, denying the
motion for contempt and sustaining the objection of
the defendant. Although the court found that the plain-
tiff had proven that the defendant had not signed all of
the IRS releases provided to him, it also found that the
original order to sign the releases was not clear and
unambiguous, and that ‘‘[t]here certainly exists a suffi-
cient conflict between the perjury warning on the IRS
authorization form, and the language offered by the
plaintiff in [26 U.S.C. § 6103], to create an ambiguity in
the mind of the court, and which would, therefore,
preclude a finding of wilfulness.’’
   On July 25, 2012, this court granted a motion filed
by the defendant to dismiss AC 34588 as amended for
lack of a final judgment and, accordingly, ordered that
no action was necessary on the plaintiff’s motion for
review of Judge Emons’ order lifting any appellate stay
that may have been in effect. The plaintiff filed a new
appeal on August 13, 2012, challenging the court’s July
24, 2012 denial of her motion for contempt. See footnote
1 of this opinion. The court issued a memorandum of
decision on August 31, 2012, in which it rendered a
final judgment dissolving the parties’ marriage. This
amended appeal from the judgment of dissolution
followed.
                            I
  The plaintiff first claims that Judge Emons and Judge
Adelman improperly exercised jurisdiction by allowing
dissolution proceedings to advance forward in violation
of an appellate stay. The defendant counters that the
court could not have acted in violation of an appellate
stay because no valid appellate stay was ever in effect,
and, even if an appellate stay was in effect, it would
not have stayed further proceedings before the court.
We agree with the defendant.
   Whether an appellate stay of execution was in effect
during the underlying dissolution proceedings requires
us to consider our rules of practice and case law con-
cerning appellate stays. ‘‘The interpretive construction
of the rules of practice is to be governed by the same
principles as those regulating statutory interpretation.
. . . The interpretation and application of a statute,
and thus a Practice Book provision, involves a question
of law over which our review is plenary.’’ (Citations
omitted; internal quotation marks omitted.) Wiseman
v. Armstrong, 295 Conn. 94, 99, 989 A.2d 1027 (2010).
  Practice Book § 61-11 (a) provides in relevant part
that after an appeal has been filed, ‘‘proceedings to
enforce or carry out the judgment or order shall be
automatically stayed . . . until the final determination
of the cause. . . .’’ (Emphasis added.) Our Supreme
Court has suggested, however, that no enforceable
appellate stay is created when an appeal is taken from
an interlocutory ruling that is not an immediately
appealable final judgment. See Hartford Federal Sav-
ings & Loan Assn. v. Tucker, 192 Conn. 1, 5, 469 A.2d
778 (1984) (‘‘[b]ecause the order appointing the rent
receiver was not immediately appealable, the defen-
dant’s claim to a stay of the receivership pending an
appeal is untenable’’). We take this opportunity to hold
definitively that no enforceable appellate stay of execu-
tion results from the filing of a jurisdictionally infirm
appeal.
   Except in certain limited circumstances not relevant
to our analysis,10 a valid final judgment is required to
invoke this court’s jurisdiction. See General Statutes
§ 52-263; Brown & Brown, Inc. v. Blumenthal, 288
Conn. 646, 651–52, 954 A.2d 816 (2008). ‘‘[L]imiting
appeals to final judgments serves the important public
policy of minimizing interference with and delay in the
resolution of trial court proceedings.’’ (Internal quota-
tion marks omitted.) Brown & Brown, Inc. v. Blumen-
thal, supra, 653. Logically, it follows that no appellate
stay would be created by taking an appeal from an
order that is not immediately appealable because such
an appeal, which fails to properly invoke our appellate
jurisdiction, would be void ab initio and, as such, could
not trigger a Practice Book § 61-11 stay of execution.
To conclude otherwise would risk undermining our
important public policy disfavoring a disruptive and
inefficient judicial process because it would provide
parties with a tool to unduly delay proceedings by filing
premature appeals. See Melia v. Hartford Fire Ins. Co.,
202 Conn. 252, 258, 520 A.2d 605 (1987) (noting final
judgment rule is by-product of concern for efficient
operation of judicial system and policy against piece-
meal litigation). Thus, in considering whether the court
in the present case acted in violation of an appellate
stay, we first consider whether the plaintiff filed a juris-
dictionally viable appeal. We conclude that she did not.
   All the appeals and amended appeals relevant to the
plaintiff’s claim that the trial court acted in violation
of an appellate stay were taken from interlocutory
orders of the court. ‘‘[C]ertain otherwise interlocutory
orders may be final judgments for appeal purposes, and
the courts may deem interlocutory orders or rulings to
have the attributes of a final judgment if they fit within
either of the two prongs of the test set forth in State
v. Curcio, [191 Conn. 27, 31, 463 A.2d 566 (1983)]. . . .
Under Curcio, interlocutory orders are immediately
appealable if the order or ruling (1) terminates a sepa-
rate and distinct proceeding, or (2) so concludes the
rights of the parties that further proceedings cannot
affect them.’’ (Citations omitted; internal quotation
marks omitted.) State v. Fielding, 296 Conn. 26, 37–38,
994 A.2d 96 (2010). ‘‘The first prong of the Curcio test
. . . requires that the order being appealed from be
severable from the central cause of action so that the
main action can proceed independent of the ancillary
proceeding.’’ (Internal quotation marks omitted.) Hart-
ford Steam Boiler Inspection & Ins. Co. v. Underwrit-
ers at Lloyd’s & Cos. Collective, 271 Conn. 474, 496,
857 A.2d 893 (2004), cert. denied, 544 U.S. 974, 125 S.
Ct. 1826, 161 L. Ed 2d 723 (2005). Satisfaction of the
second prong of the Curcio test ‘‘requires the parties
seeking to appeal to establish that the trial court’s order
threatens the preservation of a right already secured
to them and that that right will be irretrievably lost
and the [party] irreparably harmed unless they may
immediately appeal. . . . An essential predicate to the
applicability of this prong is the identification of jeop-
ardy to [either] a statutory or constitutional right that
the interlocutory appeal seeks to vindicate.’’ (Citation
omitted; internal quotation marks omitted.) Id., 497.
   AC 34588 was taken from Judge Emons’ May 7, 2012
order postponing to a later date the consideration of
the motion for contempt, which alleged a failure to
comply with discovery orders. The court’s May 7, 2012
order, which was issued on the basis of a pleading filed
in the context of an ongoing dissolution action, certainly
did not terminate a separate and distinct proceeding
so as to satisfy the first prong of Curcio. The order
also did not conclude any presently held statutory or
                                         ´
constitutional rights of the parties vis-a-vis the motion
for contempt. The court clearly indicated its intent to
adjudicate that motion at a later date, thus signaling
that further proceedings with the potential to affect any
rights of the parties would be necessary. The May 7,
2012 order also is readily distinguishable from the situa-
tion before the court in Ahneman v. Ahneman, 243
Conn. 471, 706 A.2d 960 (1998), a case relied on by
the plaintiff.
  In Ahneman, our Supreme Court determined that a
court’s outright refusal to consider a party’s postdisso-
lution motion for contempt was the functional equiva-
lent of a denial of that motion and, thus, immediately
appealable. Id., 480. The court in the present case, how-
ever, did not refuse to rule on the motion altogether.
Rather, it chose to put off consideration of the motion
to a later time—a decision that was well within the
court’s discretion to make. See Marshall v. Marshall,
71 Conn. App. 565, 575, 803 A.2d 919 (‘‘matters of judicial
economy, docket management and control of court-
room proceedings are particularly within the province
of a trial court’’), cert. denied, 261 Conn. 941, 808 A.2d
1132 (2002). ‘‘Because a matter by definition cannot be
simultaneously continued and concluded, it is dubious
that a continuance would constitute a final judgment.’’
Harvey v. Wilcox, 67 Conn. App. 1, 6, 786 A.2d 533
(2001).
   Further, our consideration of the nature of the motion
for contempt at issue in AC 34588 also aides us in
distinguishing that appeal from the appeal before the
court in Ahneman. In Ahneman, the defendant wife
sought to hold the plaintiff husband in contempt over
financial issues. Ahneman v. Ahneman, supra, 243
Conn. 474–75. Our Supreme Court noted that financial
rulings in divorce proceedings often are immediately
appealable whether made pendente lite, as part of the
judgment of dissolution, or postjudgment. Id., 479. By
contrast, the motion for contempt at issue in AC 34588
involved a discovery order. It is well established in our
case law that interlocutory rulings on motions related
to discovery generally are not immediately appealable.
See Presidential Capital Corp. v. Reale, 240 Conn. 623,
628, 692 A.2d 794 (1997); Melia v. Hartford Fire Ins.
Co., supra, 202 Conn. 255; Chrysler Credit Corp. v.
Fairfield Chrysler-Plymouth, Inc., 180 Conn. 223, 226,
429 A.2d 478 (1980). This is because such interlocutory
rulings ordinarily do not terminate separate and distinct
proceedings, and any discovery abuses or errors can
be remedied, if necessary, by ordering a new trial fol-
lowing an appeal by the aggrieved party from a final
judgment. In sum, the original appeal in AC 34588 was
not taken from an appealable final judgment and there-
fore resulted in no appellate stay.
   The plaintiff later filed amended appeals in AC 34588
that challenged additional interlocutory orders con-
cerning discovery, including the court’s June 28, 2012
decision not to order the production of the documents
reviewed in camera. See footnote 7 of this opinion.
Those discovery orders also were not immediately
appealable under the Curcio test pursuant to the ratio-
nale set forth regarding the original appeal in AC 34588.
Accordingly, the filing of the amended appeals in AC
34588 does not change our analysis of whether an appel-
late stay of execution existed that would have limited
the court’s jurisdiction.
   Finally, during the pendency of the dissolution trial,
the plaintiff filed her initial interlocutory appeal from
the court’s denial of her motion for contempt. See foot-
note 1 of this opinion. Again, because the motion for
contempt was filed as a pleading in an ongoing dissolu-
tion action and the merits of the motion related to
discovery in that ongoing matter, the court’s action on
the motion was not severable from the central cause
of action, nor did it terminate a separate and distinct
proceeding. Accordingly, that interlocutory ruling failed
to satisfy the first prong of the Curcio test.
  Here, once a judgment of dissolution was rendered,
the plaintiff would have had an opportunity to challenge
the trial court’s ruling that the defendant was not in
contempt. See, e.g., Quasius v. Quasius, 87 Conn. App.
206, 866 A.2d 606 (whether party in dissolution action
violated automatic orders reviewed on appeal after
judgment of dissolution rendered), cert. denied, 274
Conn. 901, 876 A.2d 12 (2005). The plaintiff, in fact,
has done so in the present amended appeal. Thus, the
court’s denial of the motion for contempt did not
threaten the preservation of any cognizable right that
would be irretrievably lost absent an immediate appeal,
and, therefore, does not satisfy the second prong of
Curcio.11 Because we conclude that neither AC 34588
as amended nor the plaintiff’s initial appeal from the
denial of her motion for contempt were taken from
immediately appealable final judgments, no appellate
stay was ever in effect during the pendency of this
action, and the court could not have acted in violation
of a stay that never existed.12 Accordingly, the plaintiff’s
claim is without merit.
                             II
  The plaintiff next claims that the court improperly
denied her motion for contempt in which she alleged
that the defendant had violated Judge Malone’s Novem-
ber 8, 2010 order by failing to sign all IRS releases
provided to the defendant’s counsel by the plaintiff. In
particular, the plaintiff argues that the court errone-
ously found that the November 8, 2010 order was ambig-
uous and that the defendant had not acted in wilful
violation of the order. We are not persuaded that Judge
Malone’s order was clear and unambiguous, and, there-
fore, conclude on that basis that the court properly
declined to hold the defendant in contempt.
   ‘‘Guided by the principles that limit our review, our
analysis of a judgment of contempt consists of two
levels of inquiry. First, we must resolve the threshold
question of whether the underlying order constituted
a court order that was sufficiently clear and unambigu-
ous so as to support a judgment of contempt. . . . This
is a legal inquiry subject to de novo review. . . . Sec-
ond, if we conclude that the underlying court order
was sufficiently clear and unambiguous, we must then
determine whether the trial court abused its discretion
in issuing, or refusing to issue, a judgment of contempt,
which includes a review of the trial court’s determina-
tion of whether the violation was wilful or excused by
a good faith dispute or misunderstanding.’’ (Citations
omitted; internal quotation marks omitted.) In re Leah
S., 284 Conn. 685, 693–94, 935 A.2d 1021 (2007).
   ‘‘Civil contempt is committed when a person violates
an order of court which requires that person in specific
and definite language to do or refrain from doing an
act or series of acts. . . . Whether an order is suffi-
ciently clear and unambiguous is a necessary prerequi-
site for a finding of contempt because [t]he contempt
remedy is particularly harsh . . . and may be founded
solely upon some clear and express direction of the
court. . . . One cannot be placed in contempt for fail-
ure to read the court’s mind. . . . It is also logically
sound that a person must not be found in contempt of a
court order when ambiguity either renders compliance
with the order impossible, because it is not clear enough
to put a reasonable person on notice of what is required
for compliance, or makes the order susceptible to a
court’s arbitrary interpretation of whether a party is in
compliance with the order.’’ (Citations omitted; empha-
sis in original; internal quotation marks omitted.) Id.,
695
  The plaintiff argues that the court’s November 8, 2010
ruling can only be read as requiring the defendant to
sign every IRS release provided to him and as having
left it to the IRS to determine if he properly was author-
ized to request a given tax return. The defendant, on
the other hand, argues that the court only intended
that he sign releases for those tax returns that he was
authorized to receive. On the basis of our de novo
review of the November 8, 2010 transcript, we conclude
that Judge Malone’s instructions to the parties did not
amount to a clear and unambiguous order of the court
and, thus, could not be the basis for a finding of
contempt.
   The relevant motion before the court at the November
8, 2010 hearing was the plaintiff’s motion to compel.
The relief requested was a court order requiring the
defendant to sign IRS releases for each and every entity
in which he held a financial interest. It is not in dispute
that at the time the court issued its ruling, the court
had not reviewed a copy of the relevant IRS release
form or any of the instructions therein regarding its
proper execution. The court mentioned several times
on the record that it was unsure whether the defendant
was authorized to sign all of the releases that the plain-
tiff sought. After hearing argument from the parties,
the court sought to resolve the matter before it by
instructing the plaintiff to obtain whatever she thought
were the appropriate IRS forms and to provide the same
to the defendant’s counsel. The court further instructed
that once counsel received the forms from the plaintiff,
counsel was ‘‘to provide them to [the defendant] for
signing.’’ In concluding the hearing, the court stated:
‘‘And the IRS will provide information if he is an author-
ized person, if he’s not then he’s not, all right. Because
a person is a beneficiary doesn’t necessarily mean
they’re an authorized individual to get information.’’
   The court never granted the motion to compel out-
right, which it could have done if it had intended to
order the defendant simply to sign all the releases. It
also did not use specific and direct language ordering
the defendant to sign each and every one of the IRS
releases that was provided to him. The court’s order
reasonably could be read as merely reassuring the plain-
tiff that the defendant’s counsel would present any
releases provided to her by the plaintiff to the defen-
dant. Because we have determined on the basis of our
plenary review that, when read in the context of the
full hearing, the court’s oral ruling is ambiguous as to
whether the defendant was obliged to sign all releases
provided by the plaintiff or only those which he was
authorized by law to sign, we conclude that the court
did not err in denying the motion for contempt.
                            III
  Finally, the plaintiff claims that, following the Judge
Emons’ in camera review, she improperly granted a
protective order in favor of the defendant and his father
regarding their need to disclose certain trust documents
or to sign IRS releases for related tax returns. On the
basis of our own review of those documents viewed by
the court in camera, we are not convinced that the
court’s decision was in error.
   Practice Book § 13-2 generally covers the scope of
discovery in civil actions, and provides in relevant part:
‘‘In any civil action . . . a party may obtain in accor-
dance with the provisions of this chapter discovery of
information or disclosure, production and inspection
of papers, books, documents and electronically stored
information material to the subject matter involved in
the pending action, which are not privileged, whether
the discovery or disclosure relates to the claim or
defense of the party seeking discovery or to the claim
or defense of any other party, and which are within the
knowledge, possession or power of the party or person
to whom the discovery is addressed. Discovery shall
be permitted if the disclosure sought would be of assis-
tance in the prosecution or defense of the action and
if it can be provided by the disclosing party or person
with substantially greater facility than it could other-
wise be obtained by the party seeking disclosure. It
shall not be ground for objection that the information
sought will be inadmissible at trial if the information
sought appears reasonably calculated to lead to the
discovery of admissible evidence. . . .’’ Whether to
grant or deny a discovery request ‘‘rests in the sound
discretion of the court. . . . The court’s discretion
applies to decisions concerning whether the informa-
tion is material, privileged, substantially more available
to the disclosing party, or within the disclosing party’s
knowledge, possession or power . . . .’’ (Citations
omitted.) Standard Tallow Corp. v. Jowdy, 190 Conn.
48, 57–60, 459 A.2d 503 (1983).
   Practice Book § 13-5 provides in relevant part: ‘‘Upon
motion by a party from whom discovery is sought, and
for good cause shown, the judicial authority may make
any order which justice requires to protect a party
from annoyance, embarrassment, oppression, or undue
burden or expense, including one or more of the follow-
ing . . . that the discovery may be had only on speci-
fied terms . . . .’’ (Emphasis added.) ‘‘[T]he [trial]
court’s inherent authority to issue protective orders is
embodied in Practice Book § 13-5. . . . The use of pro-
tective orders and the extent of discovery [are] within
the discretion of the trial judge. . . . We have long
recognized that the granting or denial of a discovery
request . . . is subject to reversal only if such an order
constitutes an abuse of that discretion.’’ (Citation omit-
ted; internal quotation marks omitted.) Coss v. Steward,
126 Conn. App. 30, 46, 10 A.3d 539 (2011). Further,
when, as in the present case, the court has utilized in
camera review of documents in exercising its broad
discretion regarding the extent of discovery and
whether to issue a protective order, the issue of whether
the court abused its discretion in refusing to release
those records necessitates that this court conduct its
own in camera review of the documents. See, e.g., State
v. Johnson, 137 Conn. App. 733, 764, 49 A.3d 1046, cert.
granted on other grounds, 307 Conn. 927, 55 A.3d 568
(2012), cert. granted on other grounds, 308 Conn. 938,
66 A.3d 881 (2013).
   The plaintiff first argues that, procedurally, it was
improper for the trial court to have conducted an in
camera review of the disputed documents, all of which
she claims were not privileged and thus discoverable.
The plaintiff did not make that argument before the
court prior to learning of the outcome of the in camera
review. In fact, the plaintiff agreed with the court’s
decision to review the documents in camera. We there-
fore decline to review in this appeal any claim of error
related to the procedure employed by the court, in
which the plaintiff acquiesced. ‘‘The court shall not be
bound to consider a claim unless it was distinctly raised
at trial or arose subsequent to the trial. . . . The
requirement that [a] claim be raised distinctly means
that it must be so stated as to bring to the attention of
the court the precise matter on which its decision is
being asked. . . . The reason for the rule is obvious:
to permit a party to raise a claim on appeal that has
not been raised at trial—after it is too late for the trial
court . . . to address the claim—would encourage
trial by ambuscade, which is unfair to both the trial
court and the opposing party.’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
Nweeia v. Nweeia, 142 Conn. App. 613, 618, 64 A.3d
1251 (2013). Accordingly, we limit our review to the
plaintiff’s argument that the court improperly decided
not to order the release of the documents examined by
the court in camera as part of discovery or to require
the defendant to sign additional IRS releases.
   Having reviewed the sealed documents contained in
the court file, we conclude that the court did not abuse
its discretion by declining to order the defendant and
the third parties to produce copies of the various dis-
puted trust documents to the plaintiff or to execute
related IRS releases. We agree with the court’s finding
that nothing in those documents suggests the existence
of any divisible marital asset, nor was it reasonably
likely that the disclosure of the trust documents
reviewed by the court would have led the plaintiff to
other relevant evidence admissible in the dissolution
action. Likewise, it is not reasonably likely that the
plaintiff would have benefitted from the signing of addi-
tional IRS releases for the tax returns of the undis-
closed trusts.
   The original appeal is dismissed for lack of a final
judgment; the judgment in the amended appeal is
affirmed.
  In this opinion the other judges concurred.
   1
     The plaintiff filed her original appeal from an interlocutory order of the
court denying a motion for contempt concerning a discovery matter. After
the judgment of dissolution was rendered, the plaintiff amended the original
appeal to include the dissolution judgment. On her amended appeal form,
the plaintiff reasserted her intention to challenge the court’s denial of her
motion for contempt. For reasons set forth in more detail later in this
opinion, we conclude that the plaintiff’s original, interlocutory appeal was
jurisdictionally defective because it was not taken from an appealable final
judgment. See General Statutes § 52-263; Presidential Capital Corp. v. Reale,
240 Conn. 623, 628, 692 A.2d 794 (1997) (generally no right to immediate
appeal from order issued upon motion related to discovery). Accordingly,
we dismiss the original appeal for lack of subject matter jurisdiction. The
amended appeal nevertheless remains properly before us because it was
filed following the dissolution judgment, ‘‘from which an original appeal
properly could have been filed.’’ Practice Book § 61-9; Brehm v. Brehm, 65
Conn. App. 698, 701 n.3, 783 A.2d 1068 (2001); see also Midland Funding,
LLC v. Tripp, 134 Conn. App. 195, 196 n.1 (2012) (original appeal dismissed
for lack of final judgment, but claims reviewable under amended appeal
pursuant to Practice Book § 61-9 because amended appeal taken after final
judgment rendered and raised issues presented in original appeal). Because
the plaintiff identified her challenge to the denial of her motion for contempt
in her amended appeal, any claim of error with respect to that ruling is
properly before us.
   We note further that the plaintiff filed a second amended appeal from a
postjudgment order of the court denying a motion for permission to listen
to audiotape recordings of various trial court proceedings. The plaintiff
claimed in the second amended appeal that the court’s decision denying
her motion for permission precluded her from verifying the authenticity of
the trial transcripts and, thus, from perfecting the record on appeal. In
response to a motion filed by the defendant, in which he argued that the
claims raised in the second amended appeal concerned the perfection of
the record and, thus, should have been brought by way of a motion for
review pursuant to Practice Book § 66-6 and not a direct appeal, this court
dismissed the second amended appeal and struck the corresponding fourth
claim in the plaintiff’s brief. Consequently, that issue is not before us.
   2
     The plaintiff later withdrew her complaint, and the action proceeded on
the defendant’s cross complaint for dissolution of the marriage.
   3
     The defendant was not present at the hearing because he was incarcer-
ated, serving a two year sentence for drunk driving; however, he was repre-
sented by counsel. Because of the defendant’s absence, the court ordered
the motion for pendente lite alimony marked over to a later date, indicating
that it would need to hear from the defendant with respect to his finan-
cial situation.
   4
     The court filed a portion of the transcript from the November 8, 2010
hearing representing its ruling with respect to the motion to compel. That
transcript provides in relevant part:
   ‘‘The Court: My question to [the defendant’s counsel] is, if you provide
the authorization signed by your client, and this information set off either
he’s an authorized representative of the estate with the IRS—of those trusts
of which the IRS would recognize and provide information or he is not;
correct?
   ‘‘[The Defendant’s Counsel]: If she wants to produce these authorizations,
she can produce them, I mean, that’s fine. I’ll have to figure out how to get
him to sign them.
   ‘‘The Court: All right. Ma’am, why don’t you obtain the appropriate, what
you believe the appropriate Internal Revenue Service . . .
   ‘‘[The Plaintiff]: Forms.
   ‘‘The Court: Forms for these various trusts, provide them to [the defen-
dant’s counsel], and then she’s to provide them to [the defendant] for signing.
   ‘‘[The Plaintiff]: Okay.
   ‘‘The Court: And the IRS will provide information if he is an authorized
person, fine, if he’s not then he’s not, all right. Because a person is a
beneficiary doesn’t necessarily mean they’re an authorized individual to
get information.’’
   5
     We note that at this juncture the plaintiff attempted to perfect the appel-
late record by filing a number of transcripts without properly designating
them as part of the record in accordance with Practice Book §§ 63-4 (a) (2)
and 63-8. Those transcripts included the transcript of the May 7, 2012 hearing
as well as transcripts of hearings that occurred on July 25, 2011, and May
17, May 22 and June 28, 2012. In response to a party motion, this court
ordered the improperly designated transcripts and the plaintiff’s references
to those transcripts in her brief stricken. Having now thoroughly reviewed
the entire record, we have discovered that, except for the June 28, 2012
hearing, signed copies of the aforementioned transcripts were filed by the
court as part of the trial court record. Further, the relevant portion of the
June 28, 2012 transcript was attached as an exhibit to a pleading in the
court file. As those transcripts are a part of the record as a whole, they are
available to us for review, despite the plaintiff’s failure to properly designate
them for appeal.
   6
     The other third party witnesses were John Van Dyke and Edward Massey.
   7
     On the amended appeal form, the plaintiff indicated that she was challeng-
ing the court’s refusal to hear her motion for contempt, the court’s order
requiring the plaintiff to produce certain of her medical records without
first reviewing those records in camera to determine their relevancy, and
the court’s granting of a protective order regarding the disclosure of certain
bank records.
   8
     All documents reviewed by the court properly were preserved for appeal
as a sealed exhibit.
   9
     The court asked the parties to submit short briefs clarifying their argu-
ments as to whether the defendant had the authority to sign the releases.
The following day, the court indicated on the record that counsel had com-
plied with its request by sending briefs to the court by e-mail. Copies of
those briefs, however, were not included as part of the trial court record.
   10
      Insofar as the subject matter jurisdiction of this state’s appellate courts
is governed by statute, the legislature has provided for interlocutory appeals
or other means of interlocutory appellate review in certain situations. See,
e.g., General Statutes § 52-278l (prejudgment remedies); General Statutes
§ 54-63g (review of bail); General Statutes § 54-47g (a) (grand jury disclo-
sures); General Statutes § 51-164x (court closure orders); General Statutes
§ 52-405 (accounting); General Statutes § 54-56e (f) (denial of motion to
dismiss after completion of accelerated rehabilitation program).
   11
      We note that there is language in our case law that arguably could be
read to indicate that the denial of a motion for contempt in the context of
an ongoing dissolution action is a final judgment. In Ahneman, which, as
previously indicated, involved the trial court’s failure to act on a postjudg-
ment motion for contempt, the court, after discussing the general appealabil-
ity of financial orders in dissolution actions, broadly states that ‘‘[i]t is also
well established that a trial court ruling on a motion for contempt in a
marital dissolution action is a final judgment for purposes of appeal.’’
(Emphasis added.) Ahneman v. Ahneman, supra, 243 Conn. 479. That lan-
guage could be read to suggest that all contempt rulings in dissolution cases
are immediately appealable, whether rendered pendente lite or postjudg-
ment. Citing the Ahneman language, this court entertained an appeal from
the granting of a motion for contempt for failure to comply with pendente
lite orders of child support and alimony. See Baker v. Baker, 95 Conn. App.
826, 827 n.1, 898 A.2d 228 (2006). In Smith v. Smith, 151 Conn. 292, 296,
197 A.2d 65 (1964), which predated Ahneman and is cited therein, the
Supreme Court permitted an appeal to lie from an interlocutory ruling that
denied a motion for contempt based on a failure to comply with orders
regarding pendente lite alimony. We do not view Ahneman, Baker, or Smith
as controlling our decision in the present case.
   In Ahneman, the certified issue before the court was whether the trial
court’s refusal to rule on a postjudgment motion for contempt was a final
judgment. Ahneman v. Ahneman, supra, 243 Conn. 472. When read in con-
text, we do not view the court’s dicta to mean that all interlocutory contempt
rulings in dissolution cases are immediately appealable. In concluding that
the trial court’s refusal to rule on the motion for contempt was a final
judgment, the Supreme Court essentially decided in Ahneman that the trial
court’s inaction was a ruling that satisfied Curcio. Id., 480. In the present
case, we have determined that the Curcio test was not satisfied. Baker and
Smith are also readily distinguishable in that the motions for contempt at
issue in those cases were filed in an effort to enforce pendente lite support or
alimony orders. Pendente lite alimony or support orders have been deemed
immediately appealable because such ‘‘orders are designed to provide sup-
port during the pendency of the action and . . . once a final judgment
enters, the pendente lite orders cease to exist because their purpose has
been extinguished at the time the dissolution judgment is entered.’’ Angle
v. Angle, 100 Conn. App. 763, 768–69, 920 A.2d 1018 (2007). The rationale
for permitting an immediate appeal from a pendente lite alimony or support
order logically could extend to an interlocutory ruling on a contempt motion
to enforce such an order. That rational, however, is not applicable in the
present matter. Here, the motion for contempt did not relate to a financial
order of support or alimony that would cease to exist once the dissolution
judgment was rendered. Rather, the plaintiff here sought enforcement of a
discovery order, an issue that the plaintiff can and has raised in her amended
appeal from the judgment of dissolution.
   12
      Even if, arguendo, we agreed with the plaintiff’s premise that an appellate
stay pursuant to Practice Book § 61-11 was created each and every time
that she appealed or filed an amended appeal from a nonfinal, interlocutory
order of the court, the resulting stay of execution would not have automati-
cally barred all further judicial proceedings in the trial court as the plaintiff
suggested throughout the underlying action. Only those proceedings ‘‘to
enforce or carry out a court’s judgment’’ are stayed by the filing of an appeal.
Practice Book § 61-11 (a). Thus, only further proceedings that would act to
effectuate a challenged ruling would be stayed. Our Supreme Court pre-
viously has explained that our Superior Court has concurrent jurisdiction
to hold hearings and to act upon motions filed by parties in cases where
an appeal is pending, even to the extent that its actions might render a
pending appeal moot. See Ahneman v. Ahneman, supra, 243 Conn. 482–83.
Because continuation of dissolution proceedings cannot be viewed as enforc-
ing or carrying out any of the interlocutory orders from which the plaintiff
appealed, the court would not have been acting in violation of a stay, even
if one had existed.